DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 24 are rejected under 35 U.S.C. 101 because Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 20 - 21 are directed to a method for facilitate communication (Step 1, Yes).

Step 2A, Prong 1: Does the claim recite an abstract idea?
Re claims 1, 23, 28, the limitation of steps:
obtaining an audio message originating at a first device during a voice communication session between the first device and a second device, wherein the second device includes a display screen; upon initiation of a captioning session, providing the audio message to an automated speech recognition (ASR) system to generate a first caption set for at least a portion of the audio message without any captioning assistance from a call assistant (CA); making the first caption set available to the second device for presentation on the display screen; in response to obtaining a first indication via the second device to change a captioning process, providing the audio message to a second speech recognition system to generate a second caption set based on at least a portion of the audio message wherein a CA performs at least some error corrections to generate the second caption set; and making the second caption set available to the second device for presentation on the display screen.  The method steps, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, for example, a human transcriber could manually perform the following steps: obtaining an audio message, providing the audio message, making the first caption available, change captioning process, making the second caption available; and generating confidence factor.   The human transcriber may mentally generating confidence factor (i.e. performing mental observations, evaluations, and judgements).  The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1, 23 and 28 recite the additional elements of: a first / second device, display and ASR.  The limitations of the first and second devices configured to obtain the voice signal consist of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.  The limitation of a device/ a display used to display and/or output a transcription and audio consists of a step of generic data output which is a form of insignificant extra solution activity. The limitation of the ASR engine is recited in high level of generality.
The claimed invention is directed towards revoicing (repeating) a voice signal, which may be 'exercised' without the use of technology or the claimed invention, and the claimed steps are either generic to technology or lack a specific nonconventional algorithm for performing the steps.  The claimed steps recite merely the high level function or result of the function, without specific technical steps to achieve them, where the recitation is either a generic and well-known computing step.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1, 23 and 28 recite the additional elements of: a first / second device, display and ASR set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant's specification only describes these features in a highly generic manner by stating that " device 14 may include a computer, a smart phone, a smart tablet, etc., that can facilitate audio communications with other devices" in the Applicant’s published application, para. [0119].  The claim lacks any description of specific algorithms to generate the automated accuracy value and ASR engine. There is no indication in the Specification that Applicant have achieved an advancement or improvement in voice signal recording technology and ASR technology. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 15, 17 – 20 and 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Willett et al. (US 2015/0279352 A1).
Re claim 1:
1. Cloran teaches a method to transcribe communications (Cloran, Abstract), the method comprising the steps of: 
obtaining an audio message originating at a first device during a voice communication session between the first device and a second device, wherein the second device includes a display screen (Cloran, fig. 1, 110, 120, 130; [0016]); 
upon initiation of a captioning session, providing the audio message to an automated speech recognition (ASR) system to generate a first caption set for at least a portion of the audio message without any captioning assistance from a call assistant (CA) (Cloran, Abstract; [0011], “a real-time transcription of the call”; [0048], “the user interface through which a call participant views the real-time transcript”; [0031] – [0032], “Automatic transcription subsystem”; [0034] – [0035], “if an error appears in the transcript 158, it can be corrected in any of a variety of ways discussed herein, and the user interface is updated accordingly”; a real-time transcription can be displayed to the participants before transcription errors can be corrected and updated); 
making the first caption set available to the second device for presentation on the display screen (Cloran, from para. [0048], “Transcription Correction”, “the user interface through which a call participant views the real-time transcript”; [0049], “system allow the observer to use the user interface to mark that word or passage as inaccurately transcribed”); 
in response to obtaining a first indication via the second device to change a captioning process (Cloran, [0033], “variable level approach to managing the fidelity of the transcription … at the request of the user … in the various user interfaces, a leader or other participant in the conference call is able to click a portion of the transcript that he or she feels is not accurate. That segment of the transcript is then re-transcribed either using the next better level of fidelity of service, or by a particular level of service that the user selected when marking the segment as not being accurate”), providing the audio message to a speech recognition system to generate a second caption set based on at least a portion of the audio message wherein a CA performs at least some error corrections to generate the second caption set (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user … The analyst is then presented with the audio and repeats the speech as an input”); and 
making the second caption set available to the second device for presentation on the display screen (Cloran, [0034] – [0035], “if an error appears in the transcript 158, it can be corrected in any of a variety of ways discussed herein, and the user interface is updated accordingly. Some of these corrections may be initiated by humans working with”; a real-time transcription can be displayed to the participants before transcription errors can be corrected and updated; [0048], “Transcription Correction”, “the user interface through which a call participant views the real-time transcript includes live links, menus, or other user interface features for manipulating, acting on, using, or correcting the text”; [0049], “system allow the observer to use the user interface to mark that word or passage as inaccurately transcribed”).

Cloran does not explicitly teaches two automated speech recognition; wherein an automated speech recognition is local system and a second speech recognition system is a remote system.  

Willett et al. (US 2015/0279352 A1) teaches a mobile device adapted for automatic speech recognition (ASR).   Willett teaches providing upon initiation of a captioning session, providing the audio message to an automated speech recognition (ASR) system to generate a first caption set for at least a portion of the audio message and providing the audio message to a second speech recognition system to generate a second caption set based on at least a portion of the audio message (Willett, fig. 1, 102 and 106; 102 – “an automated speech recognition (ASR) system”; 106 - “a second speech recognition system”; [0019], “A local ASR arrangement 102 uses local recognition data sources 103 to perform local ASR … The ASR server 106 uses server recognition data sources 107 to perform remote ASR processing and once that process is complete, returns its speech recognition result”).  Therefore, in view of Willett, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention described in Cloran, by providing two ASRs as taught by Willett, In order to reduce the load of the server, increase the responsiveness and usable without network connectivity. 

Re claims 2 – 3, 25 - 26:
2. The method of claim 1 wherein the second device includes a processor that runs program code to provide the automated speech recognition system.   25. The method of claim 23 wherein the second device includes a processor that runs program code to provide the automated speech recognition system.  26. The method of claim 25 wherein the display screen used by the CA is remote from the second device. (Willett, fig. 1, 102 and 106; 102 – “an automated speech recognition (ASR) system”; 106 - “a second speech recognition system”; [0019], “A local ASR arrangement 102 uses local recognition data sources 103 to perform local ASR … The ASR server 106 uses server recognition data sources 107 to perform remote ASR processing and once that process is complete, returns its speech recognition result”). 

3. The method of claim 2 wherein the second speech recognition system is remote from the second device, the method further including, in response to obtaining the first indication, transmitting the first caption set generated subsequent to the first indication to the second speech recognition system for consideration by the CA (Cloran, Abstract; [0011], “a real-time transcription of the call”; [0048], “the user interface through which a call participant views the real-time transcript”; [0031] – [0032], “Automatic transcription subsystem”; [0033], “variable level approach to managing the fidelity of the transcription … at the request of the user … in the various user interfaces, a leader or other participant in the conference call is able to click a portion of the transcript that he or she feels is not accurate. That segment of the transcript is then re-transcribed either using the next better level of fidelity of service, or by a particular level of service that the user selected when marking the segment as not being accurate”).

Re claims 4 – 5:
4. The method of claim 3 wherein the second device presents the first caption set via the display screen throughout the captioning process and uses the second caption set to make error corrections in the first caption set presented on the display screen (Cloran, [0034] – [0035], “if an error appears in the transcript 158, it can be corrected in any of a variety of ways discussed herein, and the user interface is updated accordingly. Some of these corrections may be initiated by humans working with”; a real-time transcription can be displayed to the participants before transcription errors can be corrected and updated; [0048], “Transcription Correction”, “the user interface through which a call participant views the real-time transcript includes live links, menus, or other user interface features for manipulating, acting on, using, or correcting the text”; [0049], “system allow the observer to use the user interface to mark that word or passage as inaccurately transcribed”).

5. The method of claim 4 wherein the CA visually examines the first caption set on a second display screen and makes changes to the first caption set to perform error correction resulting in the second caption set (Cloran, Abstract; [0011], “a real-time transcription of the call”; [0048], “the user interface through which a call participant views the real-time transcript”; [0031] – [0032], “Automatic transcription subsystem”; [0033], “variable level approach to managing the fidelity of the transcription … at the request of the user … in the various user interfaces, a leader or other participant in the conference call is able to click a portion of the transcript that he or she feels is not accurate. That segment of the transcript is then re-transcribed either using the next better level of fidelity of service, or by a particular level of service that the user selected when marking the segment as not being accurate”).

Re claims 6 - 7:
6. The method of claim 1 wherein the automated speech recognition system is remote from the second device. 7. The method of claim 1 wherein the second speech recognition system is remote from the second device (Cloran, [0030]; fig. 4; [0031]).

Re claims 8 – 10:
8. The method of claim 1 further including presenting a CA help option to a user of the second device and wherein the first indication occurs when the CA help option is selected (Cloran, [0033], “variable level approach to managing the fidelity of the transcription … at the request of the user … in the various user interfaces, a leader or other participant in the conference call is able to click a portion of the transcript that he or she feels is not accurate. That segment of the transcript is then re-transcribed either using the next better level of fidelity of service, or by a particular level of service that the user selected when marking the segment as not being accurate”; marking a segment is a request for help).

9. The method of claim 8 further comprising the step of, during the captioning session and prior to obtaining the first indication, presenting an indicator via the second device visually indicating that captions are being generated via an ASR engine (Cloran, Abstract; [0011], “Browser 150 also displays a transcript of the conference call in substantially real time, including the timestamp 154 for each chunk of audio from a particular speaker, speaker tag 156, and text that was spoken 158”).

10. The method of claim 9 further comprising the step of, subsequent to obtaining the first indication, presenting an indicator via the second device visually indicating that the captions are being generated via CA assistance (Cloran, [0048], “if the user providers a correction to a portion of the transcript, the original transcription of that audio chunk is marked as "bad," the original text is replaced in each user interface, and the performance data for the analyst(s) who originally transcribed the text are updated (negatively)”).

Re claims 11 – 12:
11. The method of claim 1 wherein, subsequent to obtaining the first indication, the method further includes providing the first caption set to the CA, audibly broadcasting the audio message to the CA, and receiving error corrections to the first caption set to generate the second caption set (Cloran, [0032]; [0029]).

12. The method of claim 11 further including, while the second caption set is made available to the second device, 
obtaining a second indication to change the captioning process, and, in response to obtaining the second indication (Cloran, [0033], “a leader or other participant in the conference call is able to click a portion of the transcript that he or she feels is not accurate”; [0049], “allow the observer to use the user interface to mark that word or passage as inaccurately transcribed, and the system may respond by providing the audio to one or more additional analysts for transcription and double-checking”; the system allows call participant to mark a transcription (first indication) and an observer to mark a transcription (second indication)), ceasing providing the first caption set to the second device and to the CA, switching to a captioning process wherein, as the CA listens to the broadcast audio message (Cloran, [0029], “analyst 340 listens to an audio chunk”; [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone … The analyst is then presented with the audio and repeats the speech as an input into the automatic transcription subsystem 430”; the first transcription is replaced by transcription of the analyst voice), the method further includes receiving CA input to generate a third caption set and receiving error corrections to the third caption set to generate the second caption set (Cloran, [0029]; [0032]).

Re claim 13:
13. The method of claim 12 further including providing the third caption set to the second device for presentation via the display screen prior to generation of the second caption set (Cloran, [0046], “Updates and corrections to the transcript … updates are sent with each keystroke of the analyst”; [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone”; an analyst may choose revoicing (third) instead of a keystroke to make correction (second caption)).

Re claims 14 – 15:
14. The method of claim 12 wherein the step of receiving CA input to generate the third caption set includes receiving textual input from the CA.  15. The method of claim 12 wherein the step of receiving CA input to generate the third caption set includes receiving a revoiced audio signal from the CA that corresponds to the audio message (Cloran, [0046], “Updates and corrections to the transcript … updates are sent with each keystroke of the analyst”; [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone”).

Re claim 17:
17. The method of claim 11 wherein the step of making the second caption set available to the second device includes transmitting at least the corrected captions to the second device (Cloran, [0034] – [0035], “if an error appears in the transcript 158, it can be corrected in any of a variety of ways discussed herein, and the user interface is updated accordingly. Some of these corrections may be initiated by humans working with”; a real-time transcription can be displayed to the participants before transcription errors can be corrected and updated; [0048], “Transcription Correction”, “the user interface through which a call participant views the real-time transcript includes live links, menus, or other user interface features for manipulating, acting on, using, or correcting the text”; [0049], “system allow the observer to use the user interface to mark that word or passage as inaccurately transcribed”).

Re claim 18:
18. The method of claim 1 wherein error corrections are used by the ASR system to further train the ASR system (Cloran, [0031] – [0032]).

Re claim 19:
19. The method of claim 1 wherein the ASR system automatically trains without any CA input during an ongoing call to increase captioning accuracy (Cloran, [0031] – [0032]).

Re claim 20:
20. The method of claim 1 wherein, after the first indication is obtained, the second speech recognition system remains operational during a remainder of an ongoing call to generate the second caption set (Willett, fig. 1, 102 and 106; 102 – “an automated speech recognition (ASR) system”; 106 - “a second speech recognition system”; [0019], “A local ASR arrangement 102 uses local recognition data sources 103 to perform local ASR … The ASR server 106 uses server recognition data sources 107 to perform remote ASR processing and once that process is complete, returns its speech recognition result”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Willett et al. (US 2015/0279352 A1) as applied to claim 12 above, and further in view of Engelke et al. (US 2002/0114429 A1).
Re claim 16:
 (Cloran, [0032], “The analyst is then presented with the audio and repeats the speech as an input into the automatic transcription subsystem 430. If the system again fails to transcribe the text with a certain level of confidence, other methods are used for the transcription of that audio chunk as are described herein.”).

Cloran does not explicitly disclose 16. The method of claim 12 further including presenting the third caption set on a display screen for the CA to view and receiving error corrections to the third caption set presented on the display screen.  Engelke teaches the limitation: 16. The method of claim 12 further including presenting the third caption set on a display screen for the CA to view and receiving error corrections to the third caption set presented on the display screen (Engelke, [0008], “a display allowing for the call assistant to correct re-voicing errors, simulating the correction process of the actual re-voicing system”; [0031], “As the call assistant 12 re-voices the linked script (not shown) and the voice recognition system 26 transcribes the voice of the call assistant 12, the resulting output text 35 appears on the display screen 34. If the call assistant 12 notices any transcription errors by the voice recognition system 26, she corrects them using a correction unit 36 before the voice recognition system 26 produces an output text file 28”).  Therefore, in view of Engelke, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Cloran, by correcting caption generated by revoice as taught by Engelke, in order to reduce the number of errors shown to the user.

Claims 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Willett et al. (US 2015/0279352 A1) as applied to claim 1 above, and further in view of Garland (US 2013/0035936 A1).
Re claims 21 – 22:
Cloran does not explicitly disclose an accuracy indication.  Garland (US 2013/0035936 A1) teaches A transcription system is applicable to transcription for a language in which there is limited pronunciation and/or acoustic data.  Garland further teaches 21. The method of claim 1 further including, prior to the obtaining the first indication, assessing an accuracy level of the first caption set and presenting an accuracy indication via the second device.  22. The method of claim 21 wherein the accuracy indication is expressed as a percentage (Garland, fig. 6; [0071]).  Therefore, in view of Garland, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Cloran, by providing the accuracy in percentage, in order to provide feedback to the user 130 for the purpose of improving the efficiency and quality of the transcription (Cloran, [0031]).

Claims 28 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Garland (US 2013/0035936 A1).
Re claim 28:
28. Cloran teaches a method to transcribe communications (Cloran, Abstract), the method comprising the steps of: 
obtaining an audio message originating at a first device during a voice communication session between the first device and a second device (Cloran, fig. 1, 110, 120, 130; [0016]); 
upon initiation of a captioning session, providing the audio message to an automated speech recognition (ASR) system to generate a first caption set for at least a portion of the audio message without any captioning assistance from a call assistant (CA) (Cloran, Abstract; [0011], “a real-time transcription of the call”; [0048], “the user interface through which a call participant views the real-time transcript”; [0031] – [0032], “Automatic transcription subsystem”; [0034] – [0035], “if an error appears in the transcript 158, it can be corrected in any of a variety of ways discussed herein, and the user interface is updated accordingly”; a real-time transcription can be displayed to the participants before transcription errors can be corrected and updated); 
making the first caption set available to a display screen for presentation (Cloran, from para. [0048], “Transcription Correction”, “the user interface through which a call participant views the real-time transcript”; [0049], “system allow the observer to use the user interface to mark that word or passage as inaccurately transcribed”); 
generating a confidence factor indicating how likely it is that at least a portion of the first caption set accurately reflects an associated portion of the audio message (Cloran, [0032]); and 

Cloran does not explicitly disclose presenting the confidence factor via the display screen along with the at least a portion of the first caption set.  Garland teaches Cloran’s deficiency (Garland, fig. 6; [0071]).  Therefore, in view of Garland, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Cloran, by providing the accuracy in percentage, in order to provide feedback to the user 130 for the purpose of improving the efficiency and quality of the transcription (Cloran, [0031]).

Re claims 29 – 31:
29. The method of claim 28 further including presenting an interface selection tool for indicating that a call assistant (CA) captioning process should commence.  30. The method of claim 29 further including presenting an interface selection tool for indicating that a different captioning process should commence. 31. The method of claim 30 wherein a call assistant uses a computing device that includes the display screen (Cloran, [0034] – [0035], “if an error appears in the transcript 158, it can be corrected in any of a variety of ways discussed herein, and the user interface is updated accordingly. Some of these corrections may be initiated by humans working with”; a real-time transcription can be displayed to the participants before transcription errors can be corrected and updated; [0048], “Transcription Correction”, “the user interface through which a call participant views the real-time transcript includes live links, menus, or other user interface features for manipulating, acting on, using, or correcting the text”; [0049], “system allow the observer to use the user interface to mark that word or passage as inaccurately transcribed”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23 – 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloran et al. (US 2010/0063815 A1).
Re claim 23:
23. Cloran teaches a method to transcribe communications (Cloran, Abstract), the method comprising the steps of: 
obtaining an audio message originating at a first device during a voice communication session between the first device and a second device, wherein the second device includes a display screen (Cloran, fig. 1, 110, 120, 130; [0016]); 
upon initiation of a captioning session, providing the audio message to an automated speech recognition (ASR) system to generate a first caption set for at least a portion of the audio message without any captioning assistance from a call assistant (CA) (Cloran, Abstract; [0011], “a real-time transcription of the call”; [0048], “the user interface through which a call participant views the real-time transcript”; [0031] – [0032], “Automatic transcription subsystem”; [0034] – [0035], “if an error appears in the transcript 158, it can be corrected in any of a variety of ways discussed herein, and the user interface is updated accordingly”; a real-time transcription can be displayed to the participants before transcription errors can be corrected and updated); 
making the first caption set available to the second device for presentation on the display screen (Cloran, from para. [0048], “Transcription Correction”, “the user interface through which a call participant views the real-time transcript”; [0049], “system allow the observer to use the user interface to mark that word or passage as inaccurately transcribed”); 
presenting the first caption set to a CA via a display screen (Cloran, [0034] – [0035], “if an error appears in the transcript 158, it can be corrected in any of a variety of ways discussed herein, and the user interface is updated accordingly”; a real-time transcription can be displayed to the participants before transcription errors can be corrected and updated); 
broadcasting the audio message via a speaker to the CA (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user … The analyst is then presented with the audio and repeats the speech as an input”); 
receiving a first indication from the CA to change a captioning process (Cloran, [0033], “variable level approach to managing the fidelity of the transcription … at the request of the user … in the various user interfaces, a leader or other participant in the conference call is able to click a portion of the transcript that he or she feels is not accurate. That segment of the transcript is then re-transcribed either using the next better level of fidelity of service, or by a particular level of service that the user selected when marking the segment as not being accurate”); 
in response to the first indication, enabling the CA to input information resulting in a second caption set that corresponds to the audio message (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user … The analyst is then presented with the audio and repeats the speech as an input”); and 
making at least portions of the second caption set available to the second device for presentation on the display screen (Cloran, [0034] – [0035], “if an error appears in the transcript 158, it can be corrected in any of a variety of ways discussed herein, and the user interface is updated accordingly. Some of these corrections may be initiated by humans working with”; a real-time transcription can be displayed to the participants before transcription errors can be corrected and updated; [0048], “Transcription Correction”, “the user interface through which a call participant views the real-time transcript includes live links, menus, or other user interface features for manipulating, acting on, using, or correcting the text”; [0049], “system allow the observer to use the user interface to mark that word or passage as inaccurately transcribed”).

Re claim 24:
24. The method of claim 23 wherein the information input by the CA resulting in the second caption set includes error corrections to captions corresponding to the audio message (Cloran, Abstract; [0011], “a real-time transcription of the call”; [0048], “the user interface through which a call participant views the real-time transcript”; [0031] – [0032], “Automatic transcription subsystem”; [0034] – [0035], “if an error appears in the transcript 158, it can be corrected in any of a variety of ways discussed herein, and the user interface is updated accordingly”; a real-time transcription can be displayed to the participants before transcription errors can be corrected and updated).

Re claim 27:
27. The method of claim 23 wherein the automated speech recognition system is remote from the second device (Cloran, [0030]; fig. 4; [0031]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 23, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 27,28 and 29 of copending Application No. 16858201 (‘201) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘201.
Claims 1, 23, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14 of U.S. Patent No. 10,748,523 (‘523). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘523.
Claims 1, 23, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 14, 21, 23, 29, 34, 48 of copending Application No. 16/147029 (‘029) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘029.
Claims 1, 23, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,9,14,17,24,26,36,59,64 of copending Application No. 16/537196 (‘196) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘196.
Claims 1, 23, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6,15,61,62,63,65,67,68 of copending Application No. 14/632257 (‘257) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘257.
Claims 1, 23, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 27 – 28, 31 of copending Application No. 17/486375 (‘375) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘375.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/             Primary Examiner, Art Unit 3715